DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 16, 2020 has been entered.

Response to Amendment
Applicant’s response filed on November 16, 2020 has been entered.  No claim amendments have been made.  As such, Claims 1-14 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0165585 to Tadepalli et al. (“Tadepalli”) in view of U.S. Patent No. 4,891,084 to Senior (“Senior”) and/or U.S. Patent Application Publication No. 2011/0039470 to Wakeman et al. (“Wakeman”).
With regard to Claim 1, Tadepalli discloses a prepreg comprising a plurality of fibers and a binder composition that is polymerized from one or more reactive resin compositions.  See, e.g., Abstract, paragraph [0006], paragraph [0017], entire document.  Tadepalli discloses that the plurality of fibers can comprise glass fibers, paragraph [0020], and can include a second plurality of fibers made of a material different than glass.  Paragraph [0030].  Tadepalli teaches that the fiber-containing prepreg is useful for reinforcing vehicular and large parts and serve as a replacement to metals in the automotive industry.  Paragraph [0005].  For example, the fiber reinforced composite material of Tadepalli can be used in a sheet molding composite.  Paragraph [0009].  As such, the fiber-containing prepreg “may be incorporated into a fiber-reinforced composite article,” such as a vehicle.  Tadepalli does not disclose that the prepreg sheet containing the fully polymerized resin is incorporated into a mold that forms the article.  Rather, Tadepalli teaches that polymerization takes place during an initial molding process or is fully polymerized after removal from the mold via heating.  Paragraph [0092].  Nonetheless, the processing step of incorporating a fully polymerized prepreg sheet disclosed by Tadepalli into a mold would be an obvious modification following processing conditions well established in the art.  Senior relates to a fiber-reinforced composite material comprising thermoplastic resin.  See, e.g., Abstract, column 1, line 32 – column 2, line 10, entire document.  Senior teaches that fiber-reinforced composites having a thermoplastic resin are advantageous because they “may be post-formed” to change their shape after polymerization.  Column 4, lines 40-46.  Senior discloses that such resins can be made as sheets, i.e., flat plates, which are easily See, e.g., Abstract, entire document.  Wakeman teaches that “[t]hermoplastic-based composite structures present several advantages over thermoset-based composite structures such as, for example, the fact that they can be post-formed or reprocessed by the application of heat and pressure.”  Paragraph [0004].  Wakeman teaches that a component having a sheet form can be re-shaped during post-formation, depending on the desired end-use application.  Paragraph [0067].  Wakeman further discloses that the process can be used to provide vehicle parts.  Paragraph [0072].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to subject the fully polymerized prepreg sheet disclosed by Tadepalli to a processing step wherein the sheet is incorporated into a mold for re-shaping into a vehicle part, in order to utilize known post-formation processing conditions to render the sheet into a unique composite part, as shown to be well known by Senior and/or Wakeman.  With regard to Claim 2, Tadepalli discloses the fibers are reactive fibers.  Paragraph [0009].  With regard to Claims 3 and 4, Tadepalli discloses the prepreg can comprise a nonwoven mat.  Paragraph [0023].  With regard to Claims 5 and 6, Tadepalli discloses a stack of fibrous layers.  Paragraph [0010].  With regard to Claims 7-9, Tadepalli discloses using glass fibers in combination with inorganic fibers, carbon fibers, metal fibers, polymer fibers, and mineral fibers.  Paragraph [0030].  With regard to Claims 10-12, Tadepalli discloses the polymerized resin can be polyamide or polybutylene formed from monomers, such as caprolactam and cyclic butylene terephthalate.  Paragraphs [0011] to [0014].  With regard to Claims 13 and 14, .

Response to Arguments
Applicant’s arguments filed November 16, 2020 have been fully considered but they are not persuasive.
Applicant argues that the Office is improperly equating the full-polymerized, fiber-containing prepreg sheet recited in Claim 1 with the polymerized molded articles described in Tadepalli.  Applicant argues that Tadepalli only describes unpolymerized reactive prepregs being incorporated into a mold.  The Examiner disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the secondary references both teach that fully polymerized sheet materials can be post-formed in a mold following their polymerization.  Senior teaches that fiber-reinforced composites having a thermoplastic resin are advantageous because they “may be post-formed” to change their shape after polymerization.  Column 4, lines 40-46.  Wakeman teaches that “[t]hermoplastic-based composite structures present several advantages over thermoset-based composite structures such as, for example, the fact that they can be post-formed or reprocessed by the application of heat and pressure.”  Paragraph [0004].  Senior discloses that such resins can be made as sheets, i.e., flat plates, which are easily manufactured, stored, and transported, wherein said polymerized sheets can be post-formed into curved plates, as may be required, for body panels for vehicles.  Column 4, lines 46-53.  As such, the person having ordinary skill in the art would readily recognize that after the prepreg 
Applicant argues that Senior and Wakeman do not describe or suggest incorporating a fully-polymerized prepreg sheet into a mold as recited in Claim 1.  The Examiner disagrees. Senior discloses that such resins can be made as sheets, i.e., flat plates, which are easily manufactured, stored, and transported, wherein said polymerized sheets can be post-formed into curved plates, as may be required, for body panels for vehicles.  Column 4, lines 46-53.  
Applicant argues that the Office continues to incorrectly equate the fully-polymerized prepreg sheet recited in Claim 1 with the polymerized molded articles described in Tadepalli.  The Examiner disagrees.  Senior teaches that fully polymerized sheets can be placed into a mold for shaping.  As such, the person having ordinary skill in the art would recognize that the sheet material of Tadepalli, even after it were polymerized, would be suitable for use in a mold.  Again, nothing in Tadepalli requires that polymerization has to occur in a mold such that it comes out in a non-sheet form, see paragraph [0022], and even if it did, the secondary references correctly point out to the skilled artisan that polymerized materials can be subjected to molding conditions.   

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789